(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
PoR Cuanto; el acusado apelante fué condenado por la Corte de Distrito de.Guayama por-un delito de acometimiento y agresión simple, y señala como único error cometido por la corte inferior el de haber dictado sentencia en contra de la prueba y de la ley;
Poe cuanto, de la lectura de la transcripción de la evidencia re-sulta que la prueba aducida por el fiscal es en nuestra opinión am-pliamente suficiente para sostener la acusación y para justificar la sentencia apelada, siendo a la corte sentenciadora a la que corres-ponde pesar la prueba, juzgar sobre la credibilidad de los testigos de ambas partes y resolver los conflictos que pudieran resultar de toda la prueba;
Por Cuanto, ni se ha alegado ni resulta de los autos que la corte inferior haya actuado movida por pasión, prejuicio o parcialidad, o que en la apreciación de la prueba haya incurrido en error mani-fiesto :
*988Poe oo tanto, se declara sin lugar el recurso y se confirma la sentencia apelada.
Los Jueces Asociados señores Wolf y Córdovai Dávila uo intervinieron.